Appleton, C. J.
The defendant company was incorporated by an act of the legislature of this State, in which provision is made for the payment of damages, but the plaintiff is not entitled to any within the terms of the act.
The dam, which the plaintiff claims was the cause of the injury he has sustained, was distant one hundred and twenty-five miles from the land claimed to have been damaged. The waters it accumulated were discharged into Lake Umbagog. Below this lake at Errol, in New Hampshire, is a dam erected by the *109Androscoggin River Improvement Company a company incorporated by the legislature of New Hampshire. The waters of the lakes of the Androscoggin river and of the streams entering it above the Errol dam, are controlled by it. Whatever damage has been done was caused by the water accumulated at the Errol dam. But the defendant has nothing whatever to do with the dam at Errol. Whether the water is discharged in too large or in too small quantities — whether negligently or prudently, the act is not the act of the defendant. The defendant neither retains nor discharges the water at Errol dam. There is no allegation of fault or negligence on its part. There is no allegation of fault or negligence on the part of the corporation controlling the Errol dam, and if there was fault ox negligence on its part, there is no pretence that the defendant is responsible in any way for such fault or negligence. It is difficult, upon the facts admitted, to perceive any ground upon which the defendant can be held chargeable for results, with the causation of which it had nothing to do.
By the agreement of the parties, a nonsuit is to be entered, "if the defendant under its charter has the right to use the water of the river at all seasons, in quantities which may be reasonably required for the purpose of driving and floating logs, without payment of damages.” The damages here referred to are not damages for which compensation is given by statute.
As was remarked by Barrows, J., in Toothaker v. Winslow, 61 Maine, 131, "the legislature in the legitimate exercise of the power of eminent domain have granted powers and privileges to the Richardson Lake Dam Company, which must necessarily to some extent atfect the use of the water below, and the common rights of all citizens to the use of the stream as a public highway; yet the powers thus granted are to be exercised in a reasonably discreet manner, for the accomplishment of the purpose for which the grant was made, with as slight disturbance or abridgment of the public rights as may be.” There is no negligent, careless or wrongful act done or alleged to be done by the defendant. That indirect and remotely consequential injury might arise would not make the defendant liable when such injury was not the result of its action. When a company only does, what *110by its charter it is authorized to do, and is free from fault and negligence, it is not liable for consequential damages. Boothby v. A. & K. R. R. Co. 51 Maine, 318; Burroughs v. Housatonic R. R. Co. 15 Conn. 124; Lawler v. Baring Boom Co. 56 Maine, 443. The defendant is in the exercise of the power of eminent domain derived from the State and is not liable for any consequential injury arising in the careful and judicious use of all legal powers conferred by the legislature. Hatch v. Vermont Central R. R. Co. 25 Vt. 49; Cleveland & Pittsburg R. R. Co. v. Speer, 56 Penn. 325.
The defendant uses the water in accordance with its chartered rights. No fault whatever is shown either of action or inaction. The numerous cases cited by the defendant all concur that an action like the present cannot be sustained against a corporation acting strictly within the limits of the authority conferred upon it.

Plaintiff nonsuit.

YfaltoN, DaNfokth, YibgiN, Petees, Libbey and SymoNds, JJ., concurred.